Exhibit 10(a)

SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION

This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the "Company"). The summary also includes compensation of
the Chief Executive Officer, Chief Financial Officer, and three most highly
compensated executive officers (the "Named Executive Officers") of the Company
as identified in the Company's most recent Proxy Statement filed with the
Securities and Exchange Commission. 

For a detailed description of the compensation arrangements that the Directors
and Named Executive Officers participate in, refer to the Company's most recent
Proxy Statement filed with the Securities and Exchange Commission.

Director Compensation
All Outside (non-employee) Directors receive annual compensation of $40,000 for
the year for service as Directors. The Chairperson of the Audit Committee of the
Board of Directors receives $5,000 per committee meeting, and other Audit
Committee members receive $3,500 per committee meeting. The Chairperson of the
Compensation and Governance Committee receives $3,500 per committee meeting, and
other members of the Compensation and Governance Committee receive $2,000 per
committee meeting.  Members of the Strategic Planning Committee receive $3,500
per committee meeting.

The Directors can elect to receive all of their annual retainer and/or meeting
fees in shares of Class B Common Stock under the Company's 2003 Stock Option and
Incentive Plan.   Directors are also reimbursed for travel expenses incurred in
connection with Board and Committee meeting attendance.

An Outside Director is a director who is not an employee of the Company or one
of its subsidiaries.  James C. Thyen, President and Chief Executive Officer, and
Douglas A. Habig, Chairman of the Board, are Directors of the Company but do not
receive compensation for their services as Directors.

Named Executive Officers

Base Pay
Periodically, the Compensation and Governance Committee ("the Committee") of the
Board of Directors reviews and approves the salaries that are paid to the
Company's executive officers. The following are the current annualized base
salaries for the Company's Named Executive Officers:

     James C. Thyen, President and Chief Executive Officer

$810,836

     Douglas A. Habig, Chairman of the Board

$170,040

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

$505,596

     P. Daniel Miller, Executive Vice President, President-Furniture

$499,252

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

$409,292

--------------------------------------------------------------------------------



Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company's 2005 Profit Sharing Incentive Bonus Plan (the "Plan") for fiscal year
2009 except for Douglas A. Habig. Effective July 1, 2008, Douglas A. Habig no
longer participates in the Plan. A long-standing component of the Company's
profit sharing incentive bonus plan is that it is linked to the performance of
the Company which automatically lowers total compensation expense when profits
are down. Under the Plan, cash incentives are accrued annually and paid in five
installments over the succeeding fiscal year. Except for provisions relating to
retirement, death, permanent disability, and certain other circumstances
described in a participant's employment agreement, participants must be actively
employed on each payment date to be eligible to receive any unpaid cash
incentive installment. The total amount of cash incentives accrued and
authorized to be paid to the Named Executive Officers based on the Company's
fiscal year 2009 results is listed below. The Named Executive Officers received
an installment of 50% of the payment in August 2009, and the remaining portions
will be paid in equal installments in September 2009, January 2010, April 2010,
and June 2010.

     James C. Thyen, President and Chief Executive Officer

$ 68,699

     Douglas A. Habig, Chairman of the Board

$       -0-

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

 $ 10,370

     P. Daniel Miller, Executive Vice President, President-Furniture

$ 78,452

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

$ 33,492

Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the 2003 Stock Option and Incentive Plan consisting of:
restricted stock, restricted share units, unrestricted share grants, incentive
stock options, nonqualified stock options, stock appreciation rights,
performance shares, and performance units.  The only form of award granted to
Named Executive Officers for fiscal year 2009 was performance shares. 
Performance shares include both an annual performance share ("APS") award and a
long-term performance share ("LTPS") award with one-fifth (1/5) of the LTPS
award vesting annually over the succeeding five-year period.  No other form of
award has been granted to the Named Executive Officers since July 2005.

The following table summarizes the performance shares issued in Class A Common
Stock during August 2009 to the Company's Named Executive Officers pursuant to
their fiscal year 2009 performance share awards:

APS Award LTPS Award (number of
shares issued) (1) (number of
shares issued) (1)

     James C. Thyen, President and Chief Executive Officer

6,356 12,784

     Douglas A. Habig, Chairman of the Board

        -0-   4,152

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

     80   3,784

     P. Daniel Miller, Executive Vice President, President-Furniture

   640   2,144

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

   320   2,144

(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.

--------------------------------------------------------------------------------



The following table summarizes the maximum number of performance shares awarded
in August 2009 to the Company's Named Executive Officers for fiscal year 2010: 

APS Award LTPS Award (number of shares) (number of shares)

     James C. Thyen, President and Chief Executive Officer

143,000 183,000

     Douglas A. Habig, Chairman of the Board

          -0-           -0-

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

   7,500  54,300

     P. Daniel Miller, Executive Vice President, President-Furniture

   7,500  44,300

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

   7,500  54,300

The number of shares to be issued will be dependent upon the percentage payout
under the Plan.  Refer to the Company's Proxy Statement for further details.

The following table summarizes shares issued in Class A Common Stock during
January 2009 to the Company's Named Executive Officers pursuant to their
Restricted Share Unit Awards (RSU) that were awarded January 23, 2004, and
vested January 24, 2009:

Restricted Share
Unit Awards Accumulated Dividends
on Restricted
Share Units (number of
shares issued) (1) (number of
shares issued) (1)(2)

     James C. Thyen, President and Chief Executive Officer

47,400 18,791

     Douglas A. Habig, Chairman of the Board

47,400 18,791

     Donald D. Charron, Executive Vice President, President-Kimball Electronics
Group

13,400  5,313

     P. Daniel Miller, Executive Vice President, President-Furniture

13,400  5,313

     Robert F. Schneider, Executive Vice President, Chief Financial Officer

13,400  5,313  

(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.

(2) Represents shares of Class A Common Stock issued pursuant to the RSU
Agreement determined by dividing the accumulated phantom cash dividends credited
to the RSU by the ten-day average close price ending on the day preceding the
vest date.

Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan with a 401(k) provision that all domestic
employees are eligible to participate in (the "Retirement Plan"). The Retirement
Plan provides for voluntary employee contributions as well as a discretionary
annual Company contribution based on a percent of net income as determined by
the Board of Directors which automatically lowers total compensation expense
when profits are down. Each eligible employee's Company contribution is defined
as a percent of eligible compensation, the percent being identical for all
eligible employees, including Named Executive Officers. Participant
contributions are fully vested immediately, and Company contributions are fully
vested after five years of participation. All Named Executive Officers are fully
vested. The Retirement Plan is fully funded. For those eligible employees who,
under the 1986 Tax Reform Act, are deemed to be highly compensated, their
individual Company contribution under the Retirement Plan is reduced. For
employees who are eligible, including all Named Executive Officers, there is a
nonqualified, Supplemental Employee Retirement Plan (SERP) in which the Company
contributes to the account of each individual an amount equal to the reduction
in the contribution under the Retirement Plan arising from the provisions of the
1986 Tax Reform Act. The SERP investment is primarily composed of employee
contributions. There was no Company contribution to the Retirement Plan or SERP
for fiscal year 2009.

Other
The Named Executive Officers receive nominal benefits such as financial
counseling, medical reimbursement, executive preventive healthcare program, tax
preparation, and other miscellaneous items.  The Named Executive Officers may
use the Company aircraft for transportation related to the executive preventive
healthcare program and for limited personal reasons.  The exact amounts received
from these benefits are not predetermined and are disclosed annually in the
Company's Proxy Statement. 